United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Riverdale, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1089
Issued: November 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 29, 2011 appellant timely appealed the October 27, 2010 merit decision of the
Office of Workers’ Compensation Programs (OWCP), which granted a schedule award.
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than two percent impairment of the right leg.
FACTUAL HISTORY
Appellant, a 56-year-old letter carrier, has an accepted claim for right knee sprain, which
arose on August 20, 2009. On February 5, 2010 he underwent a right knee partial lateral
meniscectomy which OWCP authorized. Appellant received wage-loss compensation and

1

5 U.S.C. §§ 8101-8193.

returned to work without restrictions on May 3, 2010. He subsequently filed a claim for a
schedule award (Form CA-7).
On May 24, 2010 OWCP asked Dr. Kevin C. Tu, a Board-certified orthopedic surgeon,
to provide an impairment rating of the right lower extremity under the American Medical
Association, Guides to the Evaluation of Permanent Impairment (6th ed. 2008). The letter
included a four-page worksheet for determining right knee impairment under the A.M.A.,
Guides. Dr. Tu completed and returned the worksheet on June 3, 20102 but did not provide a
specific impairment rating for the lower extremity. He noted right knee pain of 5 out of 10.
Dr. Tu also noted that appellant had difficulty walking greater than three blocks. Regarding
range of motion, appellant’s knee flexion was 140 degrees bilaterally, with 150 degrees
representing normal. Dr. Tu also noted normal extension bilaterally (zero degrees) and no
ankylosis. Additionally, appellant had no weakness, no ligament instability and no varus or
valgus deformity of the knee. Dr. Tu further noted that appellant had a partial meniscectomy
with a stable rim remaining. He estimated that appellant had 25 percent loss of shock absorption
following the meniscectomy. Dr. Tu reported no loss of leg length and no need for prosthetic
devices. Regarding evidence of post-traumatic irregularity or arthritis, he noted medial
compartment chondromalacia. Lastly, Dr. Tu reported that appellant reached maximum medical
improvement on May 3, 2010.
OWCP referred the case to Dr. David H. Garelick, a Board-certified orthopedic surgeon
and district medical adviser. In a report dated July 5, 2010, Dr. Garelick found two percent
impairment of the right lower extremity based on appellant’s February 5, 2010 partial lateral
meniscectomy.3 He referenced the April 28, 2010 treatment notes of Dr. Tu and noted a paucity
of complaints and a normal physical examination.
On July 22, 2010 OWCP granted a schedule award for two percent impairment of the
right lower extremity. The award covered a period of 5.76 weeks from May 1 through
June 10, 2010.
Appellant requested a review of the written record. By decision dated September 28,
2010, an OWCP hearing representative set aside the July 22, 2010 schedule award. OWCP’s
hearing representative noted that Dr. Garelick had not referenced the June 3, 2010 right knee
impairment worksheet prepared by Dr. Tu.
On remand, Dr. Garelick reviewed the record, including Dr. Tu’s June 3, 2010
worksheet, and rated two percent impairment of the right lower extremity. In his October 4,
2010 report, he explained that, while the June 3, 2010 report suggested ongoing complaints not
previously noted, the physical examination remained essentially normal.

2

Dr. Tu is a Board-certified orthopedic surgeon. He had previously examined appellant on April 28, 2010 and
released him to resume work without restrictions. At that time, Dr. Tu noted that appellant “really [had] no
complaints with respect to his right knee.” He reported range of motion from 0 to 135 degrees, no joint line
tenderness, no tenderness with circumduction maneuvers, no laxity, 5/5 quad strength and normal sensation.
3

Table 16-3, Knee Regional Grid (LEI), A.M.A., Guides 509.

2

In a decision dated October 27, 2010, OWCP found that appellant had two percent
impairment of the right lower extremity.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.4 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.5 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2008).6
ANALYSIS
Appellant argued that OWCP should have awarded 25 percent impairment based on
Dr. Tu’s June 3, 2010 report. Dr. Tu estimated there was 25 percent loss of shock absorption
following appellant’s meniscectomy. Contrary to appellant’s assertion, Dr. Tu did not indicate
that appellant had 25 percent impairment.
Lower extremity impairment is covered by Chapter 16 of the A.M.A., Guides (6th ed.
2008). Dr. Garelick reviewed the record, including the reports of Dr. Tu and found two percent
impairment of the right lower extremity. Under Table 16-3, A.M.A., Guides 509, a partial
medial or lateral meniscectomy represents a class one impairment for the diagnosed condition
(CDX) with a default grade of two percent lower extremity impairment.
After determining the impairment class and default grade, Dr. Garelick determined if
there were any applicable grade adjustments for nonkey factors or modifiers. These include
adjustments for Functional History (GMFH), Physical Examination (GMPE) and Clinical
Studies (GMCS).7 The grade modifiers are used in the net adjustment formula to calculate a net
adjustment.8 The final impairment grade is determined by adjusting the grade up or down from
the default value by the calculated net adjustment. Dr. Garelick found a grade zero modifier for
GMPE, a grade 1 modifier for GMCS and a grade 2 modifier for GMFH. Applying the net
adjustment formula resulted in no adjustment from the default grade of two percent.9
4

For a total loss of use of a leg, an employee shall receive 288 weeks’ compensation. 5 U.S.C. § 8107(c)(2).

5

20 C.F.R. § 10.404.

6

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); see also Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6a
(January 2010).
7

See Table 16-5, Table 16-6, Table 16-7 and Table 16-8, A.M.A., Guides 515-17, 519-20.

8

Net Adjustment = (GMFH – CDX) + (GMPE – CDX) + (GMCS – CDX). Section 16.3d, A.M.A., Guides 521.

9

Net Adjustment (0) = GMFH (2) – CDX (1) + GMPE (0) – CDX (1) + GMCS (1) – CDX (1).

3

The Board finds that Dr. Garelick’s October 4, 2010 impairment rating conforms to the
A.M.A., Guides (6th ed. 2008) and represents the weight of the medical evidence as to
appellant’s right leg impairment. Appellant has not submitted any credible medical evidence
indicating that he has a greater impairment than previously awarded.
CONCLUSION
Appellant has not established that he has greater than two percent impairment of the right
lower extremity.
ORDER
IT IS HEREBY ORDERED THAT the October 27, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 1, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

